UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7823



MOSES FAISON,

                                              Plaintiff - Appellant,

          versus


OFFICER DEAL,

                                              Defendant - Appellee,

          and


SUPERINTENDENT WHITENER,

                                                          Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:06-cv-00050)


Submitted:   June 15, 2007                 Decided:   June 25, 2007


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Moses Faison, Appellant Pro Se. James Philip Allen, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Moses Faison appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.   Faison v. Deal, No.

5:06-cv-00050 (W.D.N.C. Sept. 15, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -